Title: To Thomas Jefferson from Charles Bellini, 8 April 1782
From: Bellini, Carlo (Charles)
To: Jefferson, Thomas


        
          Carissmo. Signe. Tommaso
          Williamsburg 8. Aprile 1782.
         Rispondendo all’umanissma. Sua de 25. Marzo scorso, nella quale Ella mi domanda una lista classata di Traduzioni degli autori più Celebri Greci e Latini, Le dirò che io, particolarmente in questo genere, sono il più ignorante tra gl’ignoranti, forse perchè in Italia simili autori si leggono ne’ loro originali solamente, se Latini; e si comparano gli originali con le Traduzioni Latine, se Greci. Io conosco bensí una stupenda, ottima traduzione uguale, se non superiore all’originale, di Lucrezio, fatta dal Famoso Marchetti, e due di Virgilio, una da Annibal Caro, l’altra da Antonio Ambrogi già Gesuita: Se io meritassi la permissione d’opinare sopra di ciò io preferirei quella dell’ Ambrogi, perchè, non solamente egli è fedele nella sua traduzione, ed à conservato tutto il nobile ed il Poetico dell’ autore, [ma] di più, ed in preferenza del Caro, egli à tradotto in Toscano, e l’altro in Lingua Lombarda che gli era più conveniente, perchè Nativa. Relativamente al restante degli Autori Latini e greci dei quali Ella desidera le traduzioni; io ne ò data La Lista al Sige. Genle. Chastleux che viene Costà: Egli certamente e ad ogni riguardo é il Soggetto più capace di darle le migliori notizie per le traduzioni Francesi ugualmente che per l’Italiane. Per quel che concerne poi quelle Traduzioni i di cui Autori Ella à trovati nei Cataloghi, io non saprei che dirne; solamente ardirei di porle in veduta che, alla riserva di Strozzi di cui La Repubblica Letteraria Italiana non fa gran’ caso, tutti gli altri sono Lombardi; ed in conseguenza il Loro linguaggio non è certamente nè il più  dolce nè il più armonico, nè il più stimato nel mondo, e quand’ anche le Loro traduzioni siano ottime, esse avranno sempre il difetto della Lingua. Io non pretendo di pronunziare dogmaticamente, ma solo darle la mia opinione, alla quale Ella darà quel valore ch’ella merita.
        S’io non avessi la gotta, avrei certamente accompagnato il Sige. Generale, ma io non ò creduto prudente di espormi a rimanere per una Strada, e poi non ò creduto decente di lasciar la mia moglie allo Spedale in cura ad una tregenda infinita di malattie. Se il tempo si cambierà mai in meglio, io verrò certamente a rivedere, e Lei e l’amabilissma. Sua Sigra. Sposa e Famiglia. La mia moglie ed io siamo moltissmo. obbligati alla buona memoria che Mrs. Jefferson e Lei anno avuto la bontà d’avere per noi; E pregandola a continuarmi l’onore della Sua benevolenza, mi protesto Con tutto il rispetto Suo Divotmo. Obblmo. Servre. ed Amico
        
          C: Bellini
        
      